USDC SDNY

 

DOCUMENT
, ELECTRONICALLY FILED
FINBINDER poce |
MICHAEL EINBINDER &] yl INNIILP DATE FILED: 271
TERRENCE M. DUNN*
RICHARD BAYER* SLSPHANLE J. DLUIMDLELN
ATTORNEYS AT LAW

 

112 MADISON AVENUE
STEPHANIE J. BLUMSTEIN®

8™ FLOOR
MOLT A A POLITANO www.ed-lawfirm.com NEw York. NY 10016
MATTHEW H. LEE® (212) 391-9500

KENNETH L. LEIBY, JR, of counsel

RICHARD L. HERZFELD, of counsel sb@ed-lawfirm.com

*MEMBER NY, NJ and MA BARS
AMEMBER NY and NJ BARS
OMEMBER NY and MA BARS

February 26, 2020

VIA ECF

The Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: Edgefield Holdings, L.L.C. v. Einbinder & Dunn, L.L.P.
Case No.: 1:20-cv-00074-AT

Dear Judge Torres:

This firm is the named defendant and counsel in the above-captioned case, which was
transferred to this court from the Northern District of Texas, Dallas Division. Your Honor issued
orders on January 7, 2020 which required the parties to make several joint initial submissions by
today. We are writing to advise that no attorney admitted to the Southern District of New York
has appeared in this case on plaintiff's behalf with whom we may communicate to make these
submissions. For the reasons more fully described below, we respectfully request that, pursuant
to FRCP Rule 41(b), Your Honor issue an order to show cause why this case should not be
dismissed for failure to prosecute and failure to comply with Your Honor’s orders.

This case was originally commenced in the Northern District of Texas, Dallas Division, on
June 24, 2019, and subsequently transferred to this court on January 6, 2020 following a ruling on
defendant’s motion to dismiss for lack of personal jurisdiction. Your Honor entered an Initial
Pretrial Conference Order on January 7, 2020, which, inter alia, ordered the parties to submit a
joint letter and jointly proposed Case Management Plan and Scheduling Order by February 26,
2020, and to appear for an initial pretrial conference on March 4, 2020 at 11:00 a.m. (The parties
were also ordered to submit a joint letter or executed Notice on Magistrate Judge assignment by
February 26, 2020.) We substituted into this case as counsel for our prior Texas-based counsel.
However, since the case transfer, plaintiff's Texas-based counsel, Charles W. Gameros, Jr. — who

BD

NEw YorRK,NY °© WHITEPLAINS,NY ¢ MILLBURN, NJ
EINBINDER & DUNN LLP
February 26, 2020
Page 2 of 2

we understand is not admitted in the Southern District of New York — has made no similar
substitution of counsel. I sent an e-mail to Mr. Gameros on February 18, 2020 asking for the
contact information for the attorney who would be representing plaintiff in this court, but I never
received any reply. No attempt has been made to communicate with us concerning the joint initial
submissions to be made per Your Honor’s orders.!

Based on the foregoing, we respectfully request that plaintiff be ordered to show cause why
this case should not be dismissed. We also respectfully request that, in the interim, the initial
pretrial conference scheduled for March 4, 2020 at 11:00 a.m. be adjourned.

Respectfully,

/s/ Stephanie J. Blumstein
Stephanie J. Blumstein

 

ce: Charles W. Gameros, Jr. (via ECF and e-mail)

GRANTED in part, DENIED in part. The initial pretrial
conference scheduled for March 4, 2020 is ADJOURNED
to April 13, 2020, at 11:00 a.m. The parties shall submit
their joint letter and proposed case management plan by
April 6, 2020.

It is further ORDERED that by March 30, 2020, Plaintiff
shall obtain representation by an attorney admitted to
practice in this court.

SO ORDERED. Co -
Dated: February 27, 2020

New York, New York ANALISA TORRES
United States District Judge

 

1 The ECF Notices of Electronic Filing of Your Honor’s orders confirm that the orders have been
electronically mailed to Mr. Gameros.

NEw YorRK,NY © WHITEPLAINS,NY °® MILLBURN, NJ
